Case 6:19-cv-01316-RBD-EJK Document 45 Filed 10/28/19 Page 1 of 7 PageID 168



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

KEVIN LANGELLIER,

      Plaintiff,

v.                                                    Case No. 6:19-cv-1316-Orl-37EJK

BREVARD EXTRADITIONS INC,

      Defendant.
_____________________________________


                                        ORDER

      Defendant Brevard Extraditions Inc., doing business as U.S. Prisoner Transport,

moves to dismiss Plaintiff Kevin Langellier’s first amended complaint for failure to state

a claim upon which relief may be granted. (Doc. 22 (“Motion”).) Plaintiff responded.

(Doc. 43.) On review, the Motion is denied.

                                  I.     BACKGROUND

      Plaintiff was Defendant’s employee from July 2018 to February 2019, where he

worked as an Extradition Agent responsible for transporting prisoners across the country

via bus or van. (Doc. 19, ¶¶ 2, 23–27.) During his employment, Plaintiff claims he

regularly worked over forty hours per week without the required overtime

compensation. (Id. ¶¶ 3–4, 28.) Further, Plaintiff says he was not paid minimum wage for

all hours he worked. (Id. ¶¶ 5, 29.) Alleging he and other similarly situated employees

were not paid overtime and minimum wages, Plaintiff sued for violations of the Fair

Labor Standards Act (“FLSA”). (Id. ¶ 6.) Plaintiff raised an FLSA overtime violation claim



                                              -1-
Case 6:19-cv-01316-RBD-EJK Document 45 Filed 10/28/19 Page 2 of 7 PageID 169



(id. ¶¶ 38–43 (“Count I”)) and minimum wage violation claim (id. ¶¶ 44–47 (“Count II”)).

           Defendants now moves to dismiss the amended complaint for failure to state a

claim. (Doc. 22.) Before Plaintiff’s response, the parties jointly stipulated to the dismissa l

of Count I with prejudice. (Docs. 34, 38.) Plaintiff then responded (Doc. 43), so the matter

is ripe.

                                    II.      LEGAL STANDARD

           Federal Rule of Civil Procedure 12(b)(6) permits dismissal for “failure to state a

claim upon which relief can be granted.” A complaint “that states a claim for relief must

contain . . . a short and plain statement of the claim showing that the pleader is entitled

to relief.” Fed. R. Civ. P. 8(a)(2). A complaint does not need detailed factual allegations;

however, “a plaintiff’s obligation to provide the grounds of his entitlement to relief

requires more than labels and conclusions, and a formulaic recitation of the elements of

a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(alterations and internal quotation marks omitted). “When there are well-pleaded factual

allegations, a court should assume their veracity and then determine whether they

plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).

Such a determination is a context-specific task requiring the court “to draw on its judicial

experience and common sense.” Id.

                                          III.   ANALYSIS

           Defendant argues the complaint fails to state a claim for failure to pay overtime

compensation and minimum wage. (Doc. 22.) As the parties have stipulated to the

dismissal of Plaintiff’s overtime compensation claim (see Docs. 34, 38), the Motion is due


                                                 -2-
Case 6:19-cv-01316-RBD-EJK Document 45 Filed 10/28/19 Page 3 of 7 PageID 170



to be denied as moot on that claim. So the Court addresses the sufficiency of Plaintiff’s

minimum wage claim only.

       Defendant contends Plaintiff failed to allege facts to establish a minimum wage

claim and instead relied solely on “three conclusory, factually-devoid allegations of

unpaid minimum wages.” (Doc. 22, pp. 20–21.) The Court disagrees. In discussing the

pleading requirements for FLSA cases, the U.S. Court of Appeals for the Eleventh Circuit

has stated, “the requirements to state a claim of a FLSA violation are quite

straightforward. The elements that must be shown are simply a failure to pay overtime

compensation and/or minimum wages to covered employees and/or failure to keep

payroll records in accordance with the Act.” Sec’y of Labor v. Labbe, 319 F. App’x 761, 763

(11th Cir. 2008) 1 (citing 29 U.S.C. §§ 206, 207, and 215(a)(2) and (5)). Plaintiff has made

that showing for his minimum wage claim.

       First is whether Plaintiff is a covered employee. To be eligible for minimum wage

under the FLSA, an employee must demonstrate he is a covered employee. Josendis v.

Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1298 (11th Cir. 2011). To do so, an

employee must show either enterprise or individual coverage. See id. at 1298–99; see also

29 U.S.C. § 207(a)(1). Enterprise coverage exists if the employer: (1) “has employees

engaged in commerce or in the production of goods for commerce, or that has employees

handling, selling, or otherwise working on goods or materials that have been moved in




       1While unpublished opinions are not binding precedent, they may be considered
persuasive authority. See 11th Cir. R. 36-2; see also United States v. Almedina, 686 F.3d 1312,
1316 n.1 (11th Cir. 2012).

                                              -3-
Case 6:19-cv-01316-RBD-EJK Document 45 Filed 10/28/19 Page 4 of 7 PageID 171



or produced for commerce by any person”; and (2) “has at least $500,000 of ‘annual gross

volume of sales made or business done.’” Polycarpe v. E & S Landscaping Serv., Inc., 616

F.3d 1217, 1220 (11th Cir. 2010) (quoting 29 U.S.C. § 203(s)(1)(A)). Individual coverage

exists if the employee is “engaged in commerce” or “in the production of goods for

commerce.” See Thorne v. All Restoration Servs., Inc., 448 F.3d 1264, 1266 (11th Cir. 2006)

(citing 29 U.S.C. § 207(a)(1)). This occurs when the employee is “directly participating in

the actual movement of persons or things in interstate commerce by (i) working for an

instrumentality of interstate commerce . . . , or (ii) by regularly using the instrumentalities

of interstate commerce in his work.” Id. (citations omitted).

       Here, Plaintiff has adequately alleged both enterprise and individual coverage. For

enterprise coverage, Plaintiff alleged Defendant was his employer and is an enterprise

covered by the FLSA. (Doc. 19, ¶¶ 11–12.) Plaintiff also alleged “Defendant engaged in

interstate commerce,” “Defendant . . . has employees handling, selling, or otherwise

working on goods or materials that have been moved in or produced for commerce,” and

“[a]t all times relevant to this action, the annual gross sales volume of Defendant

exceeded $500,000 per year.” (Id. ¶¶ 13–14.) These allegations show enterprise coverage

at the pleading stage. See, e.g., Anderson v. Cuenca Safety & Crime Prevention, Inc., No. 8:13-

cv-1500-T-33AEP, 2013 WL 5587941, at *3 (M.D. Fla. Oct. 9, 2013); Dobbins v. Scriptfleet,

Inc., No. 8:11-cv-1923-T-24-AEP, 2012 WL 601145, at *2 (M.D. Fla. Feb. 23, 2012).

       For individual coverage, Plaintiff alleged he and the putative class members were

engaged in the production of goods for commerce as they “routinely and regularly used

and/or handled items moving in the stream of commerce including: Defendant’s clients’


                                              -4-
Case 6:19-cv-01316-RBD-EJK Document 45 Filed 10/28/19 Page 5 of 7 PageID 172



prisoners, radios, guns, gun magazines, gun holsters, gun belts, gun ammunition, pepper

spray, tasers, uniforms, cellular phones, and office supplies used to record prisoner

transfer information.” (Doc. 19, ¶¶ 17–18.) Also Plaintiff alleged he and the putative class

members regularly used instrumentalities of interstate commerce (like the Internet on his

phone, dispatch radios, and credit cards) and traveled to prisoner pick-up locations using

interstate highways and purchased food and gas along the way. (Id. ¶¶ 19–20.) These

allegations show individual coverage. 2 See Anderson, 2013 WL 5587941, at *2–3.

       Second is whether Plaintiff has shown a failure to pay minimum wage. “To

establish a prima facie violation of the FLSA, a plaintiff must allege ‘as a matter of just and

reasonable inference that the wages paid to him did not satisfy the requirements of the

FLSA.’” Commings v. Orange Lake Country Club, No. 6:12-cv-397-Orl-19KRS, 2012 WL

13136502, at *2 (M.D. Fla. July 6, 2012) (quoting Donovan v. New Floridian Hotel, Inc., 676

F.2d 468, 475 n.2 (11th Cir. 1982)). So at the pleading stage, Plaintiff must simply “allege[ ]

sufficient facts to raise a reasonable expectation that discovery will reveal evidence that

he is owed compensation for work he performed while employed by defendants” and

“give[ ] defendant fair notice of the basis for his claims.” Souder v. Premier Auto. on Atl.,

LLC, No. 3:08-cv-973-J-32JRK, 2009 WL 691916, at *4 (M.D. Fla. Mar. 13, 2009) (citation

omitted).

       Plaintiff’s allegations are enough. Plaintiff alleged he and the putative class




       2  In the Motion, Defendant does not challenge the sufficiency of Plaintiff’s
allegations regarding individual and enterprise coverage under the FLSA for purposes of
Plaintiff’s minimum wage claim. (See Doc. 22, pp. 20–21.)

                                              -5-
Case 6:19-cv-01316-RBD-EJK Document 45 Filed 10/28/19 Page 6 of 7 PageID 173



members were not paid minimum wage for all hours worked and he received “sub-

minimum wage weekly compensation.” (Doc. 19, ¶¶ 29, 30, 33, 45.) Further, Plaintiff

explained one specific instance where Defendant failed to pay minimum wage: “On one

occasion [Plaintiff] worked for three week[s] straight, 7 days a week, stopping only to

catch sleep in bunk-beds included in the bus he and his fellow agents transported the

prisoners in. He did not receive minimum wage . . . for this particular workweek.” (Id.

¶ 31.) Taking these allegations as true, these facts raise a reasonable expectation that

discovery will reveal Defendant owes Plaintiff and the putative class members

compensation and give Defendant notice of the basis for Plaintiff’s claim. See Souder, 2009

WL 691916, at *4; see also Commings, 2012 WL 13136502, at *4 (finding the allegation that

the plaintiff and similarly situated employees “regularly worked hours for each week

and were not paid even minimum wages for said time” enough “to provide [the

d]efendant fair notice of the claim and the grounds upon which it rests” (citation

omitted)). Thus, the Motion is denied as to Plaintiff’s minimum wage claim. 3 See Souder,

2009 WL 691916, at *4 (denying a motion to dismiss based on allegations that the plaintiff

was “not paid a minimum wage for each hour worked within a work week” and was not

paid “complete wages”); see also Labbe, 319 F. App’x at 763–64 (finding allegations that

the employee is a covered employee and the employer failed to pay covered employees

minimum hourly wages sufficient to survive dismissal).



       3 In addition to arguing for dismissal of Plaintiff’s overtime and minimum wage
claims, Defendant also asserts the Court should dismiss Plaintiff’s recordkeeping
violation claim. (Doc. 22, pp. 19–20.) However, Plaintiff represents he is not pursuing a
recordkeeping claim (Doc. 43, p. 10), so the Court need not address this argument.

                                            -6-
Case 6:19-cv-01316-RBD-EJK Document 45 Filed 10/28/19 Page 7 of 7 PageID 174



      Accordingly, it is ORDERED AND ADJUDGED that Defendant’s Motion to

Dismiss Amended Complaint (Doc. 22) is DENIED.

      DONE AND ORDERED in Chambers in Orlando, Florida, on October 25, 2019.




Copies to:
Counsel of Record




                                     -7-
